 Allow me first, Sir, to congratulate you on your election to the high post of President of the forty-first session of the General Assembly. We are convinced that under your able guidance the session will adopt important decisions aimed at strengthening peace and security for the well-being of all countries and peoples.
We live in a complex, contradictory, and at the same time, interdependent world, it is faced with many difficult problems, but the most important is indisputably the survival of the human race and the prevention of a suicidal nuclear war. The world situation remains alarming. The arms race is tunning at an accelerated pace. Vast reservoirs of distrust and prejudice have been stored up in relations among States. An anachronistic approach, based on reliance upon military force as the main instrument for solving world problems, is still having a ruinous effect on the international climate.
Today, mankind is going through a critical moment of its history. Never before has it been so acutely confronted by the dilemma of choosing to embark upon the salutary road of eliminating nuclear weapons, of disarmament and resolving pressing world problems, or to become a hostage and possible victim of the nuclear elements which it has itself unleashed.
As was recently stated by the General Secretary of the Central Committee of the Bulgarian Communist Party and President of the Council of State of the People's Republic of Bulgaria, Todor Zhivkovt
"Nuclear catastrophe is a universal threat. Its prevention calls for the collective efforts of all Governments, States, parliaments, peoples, political parties, mass movements of peace activists, anti-missile movements, scientists and all people on earth, irrespective of class, national, ideological or religious differences."
There is only one way in which mankind can confidently enter the twenty-first century and that is through a policy of peaceful coexistence, co-operation and dialog among all States. That is the road leading to the future.
In the modern nuclear and space age, one can no longer rely on force and on the maxim "might is right" to resolve the different problems in the international arena, nor to ensure the security of anyone. The desire to acquire military superiority, coupled with expansionist ambitions, accompanied by violations of the elementary rules of civilized relations, are in total contradiction with present-day realities. The existence of previously unheard-of means of destruction, capable of destroying every living thing, has put the problems of peace and war, strategy and politics in a different perspective.
These realities require new political thinking and a decisive break from many stereotypes which have determined, and which still determine the positions of certain political circles on these issues. Objective analysis shows that in our time the security of any State cannot be ensured by military-technical means alone. The problem of security has taken on a universal character and a comprehensive political meaning, uniting the various military, economic and humanitarian aspects into a single whole. Peace is indivisible. This truth is valid now as never before. There can be no security for some which would endanger others. In other words, the safeguarding of national security requires that a reliable system of comprehensive international security be established. This position of principle underlies the proposal of the socialist countries, including the People's Republic of Bulgaria, to have the forty-first session of the General Assembly of the United Nations consider the question of establishing a comprehensive system of international peace and security.
In putting forth this proposal, we do not proceed from abstract and Utopian ideas, but from a clear understanding of the imperatives at this juncture of politics and history. In order to guarantee international peace and security, urgent and purposeful actions are needed to curb the arms race, to reduce the military arsenals and to achieve real disarmament. It is imperative to eliminate the existing hotbeds of tension in various parts of the world and not to allow new ones to flare up. It is also necessary to restructure the whole system of international economic relations on a just and democratic basis, to overoome the backwardness of developing countries and to halt their economic exploitation. A comprehensive system of international security includes, as an integral part, active co-operation in humanitarian matters in order to ensure full enjoyment of human rights, above all the right to life and the right to peace, with respect for the sovereignty of States. The adoption by the world Organization of an authoritative document containing the fundamental principles of such a system which would serve as a guidepost in securing the requisite material, political, legal, moral, psychological and other guarantees of security, is the order of the day.
As has already been said, disarmament is the corner-stone of such a system. For every sober-minded person it is perfectly clear that the lessening of the danger of war depends precisely on the state of affairs in that area. Demonstrating high political responsibility, the socialist countries have during the last year alone put forward a whole set of well-founded ideas for reducing military confrontation. In this connection, we should particularly point out the scope, viability and boldness of the program for the total elimination of nuclear arms and other weapons of mass destruction by the year 2000 as set forth by Mikhail S. Gorbachev on 15 January 1986.
The Soviet Union has submitted a number of concrete and constructive proposals to help reach agreements in the talks on strategic arms and on medium-range missiles. I would also like to note the importance of the initiative on establishing "star peace" in contrast to "star wars" and on turning outer space into an arena of peaceful and fruitful co-operation among States. The socialist countries have elaborated and proposed a comprehensive plan for the reduction of conventional weapons from the Atlantic to the Urals.
Today the question of ending nuclear-weapon tests has indeed become the sole criterion determining the position States take on the most urgent issue - averting the threat of a nuclear conflagration. More than a year has passed since the Soviet Union, rejecting the traditional canons of confrontation, took a wise and farsighted step by adopting a unilateral moratorium on nuclear tesing. The latest extension of the moratorium to 1 January 1987 is a vivid demonstration of the sincerity and seriousness of soviet policy. This decision represents both a genuine step towards disarmament and a major and effective confidence-building measure. It provides a historic opportunity to rethink outdated concepts and to proceed in a practical fashion to the elimination of nuclear arsenals which is so much talked about and demanded by all peoples of the world. Now, obviously, the problem of verification should no longer pose any obstacles to this aim.
The peace proposals of the socialist countries contribute to improving the international climate and to achieving a breakthrough for the purpose of banning war from the life of present and succeeding generations. They are in accord with the interests of all mankind, with the aspirations of peoples throughout the world and with the officially expressed positions of dozens of countries in support of a world free of armaments and wars.
The international situation remains complicated and tense. Our assessment, however, would be inaccurate if we were to see only dark colors. The awareness of the common interests of the vast majority of States on the planet is emerging ever more clearly as the dominant factor in the dynamic interaction of tendencies in the world arena. On this basis, a broad international consensus is taking shape on the vitally important problems of peace and war, security and disarmament. Peoples have begun to talk with each other on these problems in one and the same language without the need of an interpreter.
A major contribution to the struggle to maintain peace is also being made by the countries of the Non-Aligned Movement. In Harare, at its recently concluded conference, the Movement called for common sense and political realism and for the urgent taking of concrete measures to improve the present situation.
We endorse the proposal that the Chairman of the Non-Aligned Movement should participate in one form or another in the work of the Security Council. We also highly value the efforts made by the Heads of State of the Six aimed at the immediate cessation of the arms race in its most dangerous and ruinous forms. The success of the Stockholm Conference is an example of the triumph of realism and of a sense of responsibility. The reaffirmation of the obligation of States not to use force against one another and the adoption of a wide spectrum of mutually complementary confidence-building and security measures has undoubtedly strengthened the foundations laid at Helsinki on which the common edifice of detente is built. We would like to expect such results from the forthcoming Meeting in Vienna as well. Also on the agenda is the reaching of agreement on banning chemical weapons.
Peoples have also placed great hopes in the Soviet-American dialog. The international community was very pleased to learn of the forthcoming meeting in Reykjavik. This is only natural and understandable. We are talking about those States that are most powerful in military and economic matters, and it is on there, first and foremost, that the curbing of the arms race and the prevention of a third world war depend. Together with other peace-loving countries, we also expect much from the Soviet-American contacts at the summit level. They could reach key agreements having a long-term positive impact in all areas of world politics. Good will and a sober view, freed from the dogmas of militarist thinking, would be sufficient for this to come about. On the whole, the current state of international affairs provides most serious grounds for concern as well as for optimism. The world has begun to think in simple and normal human terms about breaking out of the nuclear deadlock.
The priority which ny country attaches to disarmament in no way diminishes for
us the importance of resolving the conflicts in various regions of the world. We
proceed from the understanding that today issues of international security are
inseparable from the peaceful and just settlement of various conflicts which
inflict death and suffering on many peoples and which could easily escalate into a global confrontation.
In this connection, we welcome the proposal for convening an international conference on the Middle East under the auspices of the United Nations. As a first step in that direction, Bulgaria supports, in particular, the idea of setting up a preparatory committee within the framework of the Security Council. The establishment of a just and lasting peace categorically requires the withdrawal of Israel from the Arab territories occupied since 1967, the exercise by the Arab people of Palestine of its inalienable and legitimate rights, including the right to self-determination and to the establishment of an independent State-, it requires also the ensuring of the right of all States of the region to exist in conditions of peace and security.
The problem of Cyprus also remains unresolved. In the interests of the people of Cyprus and of international security that hotbed of tension in the Mediterranean must as a matter of urgency be eliminated. We support the idea of convening an international conference to try to reach a viable and enduring settlement of the question of Cyprus, one that would ensure the independence, sovereignty, territorial integrity and unity of the Republic of Cyprus as a non-aligned State on whose territory there would be no foreign troops and no military bases.
The situation in Central America and the Caribbean basin is also a source of great concern to us. A powerful imperialist State brutally threatens Cuba, persists in its aggressive action against the democratic gains of the Nicaraguan people and flouts the decisions of the International Court of Justice. The People's Republic of Bulgaria is in full solidarity with Nicaragua in its heroic struggle to safeguard its freedom and sovereignty, and welcomes its readiness to sign a regional peace treaty. We support the efforts of the Contadora Group and of the Lima Group fpr a political settlement of the situation without outside interference.
It is high time the international community took immediate and effective measures to put an end to the illegal occupation of Namibia and to grant independence to its people, in compliance with Security Council resolution 435 (1978), as was also demanded by the General Assembly at its recently concluded special session on this question. Together with the overwhelming majority of Member States, we categorically condemn the criminal system of apartheid in South Africa and South Africa's acts of aggression against neighboring countries, as well as the support rendered it by its well-known protectors. Comprehensive mandatory sanctions must be imposed on Pretoria as soon as possible, in accordance with the Charter of the United Nations, and an end must be put to that shameful phenomenon,
The People's Republic of Bulgaria also calls for an end to the destructive war between Iran and Iraq and for a peaceful settlement of the issues in dispute.
My country supports the proposals of the Democratic People's Republic of Korea for the withdrawal of foreign troops from the southern part of the peninsula and for its transformation into a nuclear-weapon-free zone for the peaceful and democratic unification of the country.
Conditions also exist for a political solution to the problems relating to Afghanistan and Kampuchea. Such a solution depends entirely on those who have created the tensions around those two countries and are continuing to aggravate them.
Regional initiatives and the elaboration of confidence-building measures among States to secure the inviolability of their borders have a considerable potential for strengthening international security. As already mentioned, extensive positive experience in this respect has already been gained in Europe. The necessary conditions exist for the initiation of a similar process in other parts of the world also. In this connection we see merit in the proposal to include the region of Asia and the Pacific in the efforts to establish a comprehensive system of international security, the implementation of which would decisively facilitate the overall normalization of the world situation.
There is need for close co-operation among States in many other areas as well, i would mention one, namely, the fight against terrorism. The black hand of terrorism reaches out into the lives of innocent people and breeds an atmosphere of fear, mistrust and tension. The People's Republic of Bulgaria resolutely condemns and repudiates the hijacking of aircraft, the taking of hostages, assassinations, and accordingly the mass and arbitrary acts of repression that are sought to be justified in their name, all bearing the mark of obscurantism and inhumanity. In many cases, acts of terrorism are the result of such no less outrageous phenomena as occupation, annexation, foreign domination and other forms of violence. Terrorism could be wiped out completely through a resolute struggle against its manifestations and through elimination of its socio-political causes. One of the important problems under consideration by this world Organization is the role of the mass information media in the present-day world. That powerful instrument of civilization must be placed in the service of peace, co-operation and progress.
The various and complex problems facing mankind require collective, concerted action on the part of all States, large and small alike. The United Nations, as the most authoritative and in essence universal international Organization, is the sole forum where all world problems are being addressed in the search for common approaches to their solution.
The overwhelming majority of Member States sincerely support the United Nations and seek to enhance its effectiveness. The People's Republic of Bulgaria fully shares that position. We are, however, concerned at the attempts of certain Member States to impose on the Organization methods of work and aims that are incompatible with its Charter and to create difficulties that would impede the normal and undisturbed activities of Member States. Today we are all responsible for keeping alive and consolidating trust in the United Nations, which like a living organism develops and breathes in a changing political climate. The great demands of the present time require that the United Nations find a proper course of action in the complicated situation that now exists and affirm itself as a mainstay of peace and security. We would like to avail ourselves of this opportunity to express our profound respect to the Secretary-General of the United Nations,
Mr. Javier Perez de Cuellar, and to reaffirm our support for his tireless efforts in this area.
As a Balkan State, the People's Republic of Bulgaria devotes particular attention to its relations with the other countries in that part of the world. We are pleased to note that, on the whole, our relations are developing well and in a stable way and are steadily improving. At the same time we must note that attempts have recently been made to undermine confidence and engender tensions in our peninsula. As far as we are concerned, we are opposed to such tendencies and have consistently been exerting efforts to further co-operation in various fields where there are long-term common interests.
Bulgaria is continuing its efforts to transform the Balkans into a zone free of nuclear and chemical weapons. We reaffirm our proposal for the conclusion, with all Balkan countries, of bilateral agreements which would include a code of good-neighborly relations. Quite recently my country signed an important bilateral document embodying the lofty principles and ideals set forth in the Charter of the United Nations and in the pan-European process. We have also put forth an initiative for the elaboration and adoption by the Balkan States of a treaty on protection of the environment of our peninsula and for the drafting of a joint appeal on that issue to all the countries and peoples of Europe. The People's Republic of Bulgaria is doing all in its power to implement the ideals of international peace and security. The Thirteenth Congress of the Bulgarian Communist Party, held earlier this year, charted the basic directions of our foreign policy. We are seeking political dialog, and mutually advantageous and equitable co-operation, with all those who desire it, and are fighting steadily for the elimination of vestiges of colonialism, fighting against neo-colonialism, racism and apartheid, fighting for respect for human rights, and above all the right to life in conditions of peace and freedom. We are active participants in the work of the world Organization and other international forums, and we contribute to the settlement of regional conflicts and help to resolve pressing global problems.
That is how we see our role in building that just and harmonious world without wars which all nations wish to see.